Title: To James Madison from John Mathieu, 8 February 1802 (Abstract)
From: Mathieu, John
To: Madison, James


8 February 1802, Naples. Refers JM to his letters of “last Month [not found] in answer to your orders via England of the 31st. May and 4th. August.” Encloses statement of U.S. vessels in port from 1 July to 31 Dec. 1801.
 

   RC (DNA: RG 59, CD, Naples, vol. 1). 1 p. Enclosure not found.


   Mathieu was probably referring to JM’s circular letters of 21 May (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:209) and 1 Aug. 1801.


   A full transcription of this document has been added to the digital edition.
